                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

DANIEL O. S., 1                                     )
                                                    )
                       Plaintiff,                   )
                                                    )
vs.                                                 )    Case No. 18-cv-727-CJP 2
                                                    )
COMMISSIONER of SOCIAL                              )
SECURITY,                                           )
                                                    )
                       Defendant.                   )

                                MEMORANDUM and ORDER

PROUD, Magistrate Judge:

       In accordance with 42 U.S.C. § 405(g), plaintiff, represented by counsel,

seeks judicial review of the final agency decision denying his application for

Disability Insurance Benefits (DIB) and Supplemental Security Income (SSI)

benefits pursuant to 42 U.S.C. § 423.

                                      Procedural History

       Plaintiff filed an application for disability benefits on December 29, 2013.

That application was denied on April 17, 2014.                  Plaintiff did not file a timely

appeal. (Tr. 273). Therefore, plaintiff was conclusively not disabled before April

18, 2014 and must prove that he was disabled after that date. Plaintiff reapplied



1
 In keeping with the court’s recently adopted practice, plaintiff’s full name will not be used in this
Memorandum and Order due to privacy concerns. See, Fed. R. Civ. P. 5.2(c) and the Advisory
Committee Notes thereto.

2
 This case was assigned to the undersigned for final disposition upon consent of the parties
pursuant to 28 U.S.C. §636(c). See, Doc. 19.
                                           Page 1 of 15
for disability benefits in September 2014 and April 2015, alleging disability as of

October 15, 2011. After holding an evidentiary hearing, ALJ Louis Aliberti denied

the application on April 11, 2017.             (Tr. 32-43).      The Appeals Council denied

review, and the decision of the ALJ became the final agency decision. (Tr. 1).

Administrative remedies have been exhausted and a timely complaint was filed in

this Court.

                                  Issues Raised by Plaintiff

       Plaintiff raises the following points:

       1.      The ALJ did not adhere to 20 C.F.R. § 416.927 when he failed to
               accord adequate weight to the opinions of the claimant’s
               physicians.

       2.      The ALJ did not adhere to SSR 16-3p when he failed to properly
               evaluate claimant’s subjective symptom allegations.

                                 Applicable Legal Standards

       To qualify for DIB or SSI, a claimant must be disabled within the meaning of

the applicable statutes and regulations. 3 For these purposes, “disabled” means

the “inability to engage in any substantial gainful activity by reason of any medically

determinable physical or mental impairment which can be expected to result in

death or which has lasted or can be expected to last for a continuous period of not

less than 12 months.” 42 U.S.C. § 423(d)(1)(A).


3
  The statutes and regulations pertaining to Disability Insurance Benefits (DIB) are found at 42
U.S.C. § 423, et seq., and 20 C.F.R. pt. 404. The statutes and regulations pertaining to SSI are
found at 42 U.S.C. §§ 1382 and 1382c, et seq., and 20 C.F.R. pt. 416. As is relevant to this case, the
DIB and SSI statutes and regulations are identical. Furthermore, 20 C.F.R. § 416.925 detailing
medical considerations relevant to an SSI claim, relies on 20 C.F.R. Pt. 404, Subpt. P, the DIB
regulations. Most citations herein are to the DIB regulations out of convenience.
                                           Page 2 of 15
      A “physical or mental impairment” is an impairment resulting from

anatomical, physiological, or psychological abnormalities which are demonstrable

by medically acceptable clinical and laboratory diagnostic techniques. 42 U.S.C. §

423(d)(3).   “Substantial gainful activity” is work activity that involves doing

significant physical or mental activities, and that is done for pay or profit. 20

C.F.R. § 404.1572.

      Social Security regulations set forth a sequential five-step inquiry to

determine whether a claimant is disabled. The Seventh Circuit Court of Appeals

has explained this process as follows:

             The first step considers whether the applicant is engaging in
             substantial gainful activity. The second step evaluates whether an
             alleged physical or mental impairment is severe, medically
             determinable, and meets a durational requirement. The third step
             compares the impairment to a list of impairments that are considered
             conclusively disabling. If the impairment meets or equals one of the
             listed impairments, then the applicant is considered disabled; if the
             impairment does not meet or equal a listed impairment, then the
             evaluation continues. The fourth step assesses an applicant's residual
             functional capacity (RFC) and ability to engage in past relevant work. If
             an applicant can engage in past relevant work, he is not disabled. The
             fifth step assesses the applicant's RFC, as well as his age, education,
             and work experience to determine whether the applicant can engage in
             other work. If the applicant can engage in other work, he is not
             disabled.

Weatherbee v. Astrue, 649 F.3d 565, 568-569 (7th Cir. 2011).

      Stated another way, it must be determined: (1) whether the claimant is

presently unemployed; (2) whether the claimant has an impairment or combination

of impairments that is serious; (3) whether the impairments meet or equal one of

the listed impairments acknowledged to be conclusively disabling; (4) whether the
                                 Page 3 of 15
claimant can perform past relevant work; and (5) whether the claimant is capable of

performing any work within the economy, given his or her age, education and work

experience. 20 C.F.R. § 404.1520; Simila v. Astrue, 573 F.3d 503, 512-513 (7th

Cir. 2009); Schroeter v. Sullivan, 977 F.2d 391, 393 (7th Cir. 1992).

      If the answer at steps one and two is “yes,” the claimant will automatically be

found disabled if he or she suffers from a listed impairment, determined at step

three. If the claimant does not have a listed impairment at step three, and cannot

perform his or her past work (step four), the burden shifts to the Commissioner at

step five to show that the claimant can perform some other job. Rhoderick v.

Heckler, 737 F.2d 714, 715 (7th Cir. 1984).

      This Court reviews the Commissioner’s decision to ensure that the decision

is supported by substantial evidence and that no mistakes of law were made. It is

important to recognize that the scope of review is limited. “The findings of the

Commissioner of Social Security as to any fact, if supported by substantial

evidence, shall be conclusive. . . .” 42 U.S.C. § 405(g). Thus, this Court must

determine not whether plaintiff was, in fact, disabled at the relevant time, but

whether the ALJ’s findings were supported by substantial evidence and whether

any errors of law were made. Lopez ex rel. Lopez v. Barnhart, 336 F.3d 535, 539

(7th Cir. 2003).   This Court uses the Supreme Court’s definition of substantial

evidence, i.e., “such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.” Richardson v. Perales, 402 U.S. 389, 401

(1971).
                                    Page 4 of 15
      In reviewing for “substantial evidence,” the entire administrative record is

taken into consideration, but this Court does not reweigh evidence, resolve

conflicts, decide questions of credibility, or substitute its own judgment for that of

the ALJ. Murphy v. Colvin, 759 F.3d 811, 815 (7th Cir. 2014). However, while

judicial review is deferential, it is not abject; this Court does not act as a rubber

stamp for the Commissioner. See, Parker v. Astrue, 597 F.3d 920, 921 (7th Cir.

2010), and cases cited therein.

                              The Decision of the ALJ

      ALJ Aliberti followed the five-step analytical framework described above.

He determined that plaintiff had not worked at the level of substantial gainful

activity since the alleged onset date.

      The ALJ found that plaintiff had severe impairments of inflammatory

arthritis, in the form of ankylosing spondylosis (AS), osteoarthritis, and obesity.

      The ALJ found that plaintiff had the residual functional capacity (RFC) to

perform work at the sedentary exertional level with some physical and mental

limitations. Based on the testimony of a VE, the ALJ concluded that plaintiff was

not able to do his past work, but he was not disabled because he was able to do

other jobs which exist in significant numbers in the national economy.

                              The Evidentiary Record

      The Court has reviewed and considered the entire evidentiary record in

formulating this Memorandum and Order. The following summary of the record


                                     Page 5 of 15
is directed to the points raised by plaintiff.



1.    Agency Forms

      Plaintiff was born in 1969 and was almost 43 years old on the alleged onset

date. (Tr. 97). His reported height was 6’1”. (Tr. 242). He previously worked

as an operator/oiler, an installer, and a welder. (Tr. 230). Plaintiff submitted a

function report around November 2014 stating that he could no longer stand, walk,

or crouch well. He reported that he had a limited range of motion, had trouble

breathing, and was in constant pain. He did very little if any of his daily household

tasks, but did acknowledge the ability to take care of his household pet and shop for

groceries. (Tr. 257-265).

      2.     Evidentiary Hearing

      At the evidentiary hearing, plaintiff reported that he weighed 480 pounds.

(Tr. 62). He was divorced and lived alone. He completed the majority of the daily

household tasks, but only in 8 to 10 minute increments.           (Tr. 65-66).   His

insurance lapsed in 2016. (Tr. 60).

      Plaintiff said he could not work because he could not be on his feet or sit

upright for a very long time due to the pressure it put on his joints. (Tr. 63).

Plaintiff stated that he could possibly walk 10 or 15 yards, but would have to lay

down afterwards because of the induced pain associated. (Tr. 65). He noted that

he could go grocery shopping, but he had to take breaks from walking in the store


                                      Page 6 of 15
and had to have someone there to help him with heavier items. (Tr. 66, 70).

      A VE also testified. As there is no issue as to his testimony, it will not be

summarized.

      3.     Medical Records

      In 2010, 2011, and 2012, plaintiff saw Dr. Charles Neal, his family doctor.

In 2010, Dr. Neal gave plaintiff a physical examination and looked at his right knee.

Dr. Neal determined that plaintiff had internal derangement of his right knee and

right knee pain. Dr. Neal prescribed naproxen sodium and continued plaintiff on

Vicodin and Ultram. (Tr. 309). In his 2011 visit, plaintiff complained of lower

back pain, with Dr. Neal noting that he had a history of chronic back pain. Dr. Neal

prescribed Valium and continued plaintiff on Ultram and naproxen sodium. (Tr.

306-307). Dr. Neal last saw plaintiff in 2012, when plaintiff was diagnosed with

conjunctivitis. (Tr. 303).

      Plaintiff saw Dr. Raymond Leung in 2014 for a consultative exam.

According to the record, plaintiff had a history of AS and rheumatoid arthritis (RA).

Dr. Leung noted that plaintiff walked with a forward bend, was morbidly obese, and

had shortness of breath. He also reported that plaintiff could lift a maximum of 10

to 15 pounds, could walk a block, could tandem walk, toe walk, and heel walk, but

could not hop or squat. (Tr. 317). Dr. Leung further stated that plaintiff had a

reduced range of motion in his knees, ankles, shoulders, cervical spine, and

lumbar spine. (Tr. 319). Plaintiff saw Dr. Leung again later that year and noted

that he could now only walk half a block, but did have an increased maximum lift of
                                    Page 7 of 15
25 to 30 pounds. (Tr. 335).

      On May 11, 2015, plaintiff started care with Dr. Daniel Hoffman, an internist,

who he continued to see throughout 2015, 2016, and 2017. Plaintiff told Dr.

Hoffman that he had a lot of generalized joint pain and Tylenol, ibuprofen, and

naproxen sodium were no longer providing any relief. Dr. Hoffman found that

plaintiff also had shortness of breath and ankle edema. (Tr. 615). Plaintiff also

reported drinking two and a half fifths of rum weekly and smoking a quarter of a

pack of cigarettes daily.    (Tr. 616).   Dr. Hoffman prescribed meloxicam to

plaintiff. (Tr. 423).

      On June 5, 2015, plaintiff was admitted to the hospital for chest pain and

shortness of breath. Plaintiff was discharged three days later, and his discharging

physician prescribed amiodarone, digoxin, furosemide, lisinopril, metoprolol and

warfarin.   (Tr. 422-423).   Later that month and again in July 2015, plaintiff

returned to the hospital and was discharged with diagnoses of atrial fibrillation,

cardiomyopathy, chest pain, and hypertension. His physician continued him on

amiodarone, furosemide, lisinopril, metoprolol, and warfarin. (Tr. 453-455, 488,

493). Plaintiff was admitted to the hospital again in August, September, October,

and December 2015. (Tr. 501, 515, 521, 543).

      On June 28, 2016, Dr. Hoffman completed a form to assess plaintiff’s ability

to do work-related activities.   He limited plaintiff to sedentary work in the

assessment. Dr. Hoffman also stated that plaintiff would require an hour or more

of extra breaks during an 8-hour workday, that he would be absent once per month,
                                   Page 8 of 15
and that he should avoid even moderate exposure to wetness, humidity, and

extremes of heat and cold. (Tr. 342-344).

      Plaintiff also sought treatment from Dr. David Knapp, a rheumatologist, in

2015. On his first visit, Dr. Knapp diagnosed plaintiff with AS of multiple sites in

the spine. (Tr. 545). He noted plaintiff’s family history of RA; assigned a pain

score of 6, and later, 7; found plaintiff had a marked limitation of spinal motion;

and stated that he believed plaintiff’s joint and spine issues were both mechanical

and inflammatory.    (Tr. 546, 549-550, 555).     He remarked that plaintiff was

unable to work because his joints and spine would flare up. He also observed that

plaintiff appeared to have pulmonary problems and shortness of breath.          (Tr.

549-550). On another visit, Dr. Knapp noted that plaintiff tested negative for RA or

other inflammatory processes, however, he stated that plaintiff could still benefit

from a biologic medication for his joints.    (Tr. 557).   Plaintiff was eventually

prescribed methotrexate and the biologic drug Humira by an associate of Dr.

Knapp’s, Dr. Mehwish Khan.       (Tr. 648).   Dr. Khan found many of the same

problems as Dr. Knapp and assigned plaintiff a varying degree of pain scores

throughout his visits. (Tr. 565, 646, 651, 660, 690).

      In January 2015, state medical examiner Dr. Julio Pardo reviewed plaintiff’s

medical records, evaluated him, and diagnosed him with inflammatory arthritis,

AS, and obesity. (Tr. 99). Dr. Pardo found that plaintiff was restricted from

climbing ladders, ropes, and scaffolds; lifting more than 50 pounds; standing or

walking for more than six hours total in a day; and sitting for more than six hours
                                   Page 9 of 15
total in a day.    (Tr. 100-1011).     Dr. Pardo concluded that plaintiff was not

disabled and could perform the functions of occupations that require light work.

(Tr. 103-104).     In June 2015, state medical examiner Dr. Lenore Gonzalez

reviewed petitioner’s medical records and also concluded that plaintiff was not

disabled and could perform the functions of occupations that require light work.

(Tr. 111-114).

                                       Analysis

      ALJ Aliberti determined that plaintiff’s residual functional capacity was

lower than both state medical examiners’ findings, while also simultaneously

agreeing with the determination of one of plaintiff’s treating physicians. And that

does give this Court pause as to the claims of the plaintiff here. Creating even more

pause is the ALJ’s sound reasoning in addressing the bulk of the voluminous

medical opinions in this case.

      That said, plaintiff argues that the ALJ did not adequately explain his

rejection of plaintiff’s treating physicians’ opinions in his written decision.       A

treating physician’s opinion is entitled to “controlling weight” if it is well supported

by medically acceptable clinical and laboratory diagnostic techniques and if it is

consistent with other substantial evidence in the record.                20 C.F.R. §

416.927(c)(2); Schaaf v. Astrue, 602 F.3d 869, 875 (7th Cir. 2010). An ALJ who

chooses to reject a treating physician’s opinion must provide a good reason for the

rejection. Ibid.

      When an ALJ decides to favor another medical professional’s opinion over
                                Page 10 of 15
that of a treating physician, the ALJ must provide an account of what weight the

treating physician’s opinion merits.    20 C.F.R. § 404.1527(c)(2)-(5); Scott v.

Astrue, 647 F.3d 734, 740 (7th Cir. 2011). Specifically, the ALJ must evaluate the

opinion in light of (1) the length of the treatment relationship and frequency of

examination, (2) the nature and extent of the treatment relationship, (3) the degree

to which the opinion is supported by medical signs and laboratory findings, (4) the

consistency of the opinion with the record as a whole, (5) whether the opinion was

from a specialist, and (6) other factors brought to the attention of the ALJ. Ibid.

The ALJ’s decision failed to meet these requirements for rejecting the opinions of

plaintiff’s treating physicians.

      The deficiency in the ALJ’s decision here is that it wholly omitted any

consideration of Dr. Knapp and Dr. Khans’ opinions and, therefore, any merit those

opinions may contain. Apparently lacking any defense for the deficiencies in the

ALJ’s decision, the Commissioner also ignored the opinions of these two

physicians. (Doc. 20). Dr. Knapp’s assessments, however, addressed plaintiff’s

symptoms and some of his functional capacity and thus were relevant to several

parts of the ALJ’s analysis. Dr. Knapp assessed plaintiff with AS of multiple sites

in the spine and arthritic problems of the joints and spine, then described his

marked limitations in spinal motion and flare up of the of the joints and spine. He

also offered the opinion that plaintiff was unable to work because his joints and

spine would flare up. Dr. Khan found many of these same issues. Dr. Knapp and

Dr. Khan also both assigned plaintiff with a pain scores varying from 4 all the way
                                  Page 11 of 15
up to 7. Simply stated, the ALJ ignored treating physicians’ opinions without

providing any reason and consequently, did not comply with the regulations and

well-established case law of this Circuit. See, Jelinek v. Astrue, 662 F.3d 805, 811

(7th Cir. 2011); Whitney v. Schweiker, 695 F.2d 784, 788 (7th Cir. 1982).

        Furthermore, under SSR 16-3p, which became effective March 16, 2016, the

ALJ must carefully consider the entire case record and evaluate the “intensity and

persistence of an individual’s symptoms to determine the extent to which the

symptoms affect the individual’s ability to do basic work activities.” SSR 16-3p,

2016 WL 1119029 at *2. The ALJ must first determine whether a claimant has a

medically determinable impairment that could reasonably be expected to produce

her symptoms. Ibid. Then, the ALJ must evaluate the “intensity, persistence and

functionally limiting effects of the individual’s symptoms to determine the extent to

which the symptoms affect the individual’s ability to do basic work activities.”

Ibid.   Whenever an individual’s statements about the intensity, persistence, or

functionally limiting effects of pain or other symptoms are not substantiated by

objective medical evidence, the ALJ must make a finding based on a consideration

of the entire case record, including “the medical signs and laboratory findings, the

individual’s own statements about the symptoms, any statements and other

information provided by treating or examining physicians or psychologists and

other persons about the symptoms and how they affect the individual, and any

other relevant evidence in the case record.” Ibid. at *5.

        Here, the ALJ concluded that the objective medical evidence indicated that
                                  Page 12 of 15
plaintiff’s impairments could reasonably be expected to cause his alleged

symptoms.    Nevertheless, using language the Seventh Circuit has called “even

worse” than “meaningless boilerplate,” the ALJ concluded that plaintiff’s

“statements concerning the intensity, persistence, and limiting effects of these

symptoms are not credible to the extent they are inconsistent with the above

residual functional capacity assessment.” See Bjornson v. Astrue, 671 F.3d 640,

645–46 (7th Cir. 2012); see also Brindisi v. Barnhart, 315 F.3d 783, 787–88 (7th

Cir. 2003). Although the use of this language alone does not warrant remand,

remand is appropriate here because the ALJ’s remaining credibility analysis fails to

build the required logical bridge between the evidence and the conclusion that her

testimony was not credible.

      While the ALJ did detail some of plaintiff’s subjective symptom allegations,

he misrepresented some of plaintiff’s limitation testimony and explained away other

parts by alleging that plaintiff did not comply with treatment.        (Tr. 39-40).

Indeed, “where the claimant does not have a good reason for the failure or

infrequency of the treatment,” failure to follow a treatment plan can support an

ALJ’s determination that a claimant was not credible. Craft v. Astrue, 539 F.3d at

679 (citing SSR 96–7p). Importantly, though, no such inference can be made

“unless the ALJ has explored the claimant’s explanations as to the lack of medical

care.” Ibid. The ALJ did not explore those explanations.

      Additionally, although an ALJ can appropriately consider a claimant’s daily

activities when assessing the claimant’s symptoms, Craft, 539 F.3d at 680, an ALJ
                                   Page 13 of 15
“cannot disregard a claimant’s limitations in performing household activities.”

Moss v. Astrue, 555 F.3d 556, 562 (7th Cir. 2009) (citations omitted). In this case,

the ALJ did not discuss how plaintiff was limited to household chores in 8 to 10

minute intervals. Also, although ALJ discussed plaintiff’s ability to grocery shop,

he did not discuss the plaintiff’s inability to grocery shop alone, or the breaks he

had to take while walking in-store. The ALJ created a veil of independence for the

plaintiff that does not appear to exist when the record is viewed in toto.

      The lack of discussion of these subjective allegations, along with the lack of

discussion of treater opinions, requires remand. “If a decision ‘lacks evidentiary

support or is so poorly articulated as to prevent meaningful review,’ a remand is

required.” Kastner v. Astrue, 697 F.3d 642, 646 (7th Cir. 2012) (internal citation

omitted).

      The Court wishes to stress that this Memorandum and Order should not be

construed as an indication that the Court believes that plaintiff is disabled, or that

he should be awarded benefits. On the contrary, the Court has not formed any

opinions in that regard and leaves those issues to be determined by the

Commissioner after further proceedings.

                                     Conclusion

      The Commissioner’s final decision denying plaintiff’s application for social

security disability benefits is REVERSED and REMANDED to the Commissioner

for rehearing and reconsideration of the evidence, pursuant to sentence four of 42

U.S.C. §405(g).
                                    Page 14 of 15
The Clerk of Court is directed to enter judgment in favor of plaintiff.

IT IS SO ORDERED.

DATE:    March 1, 2019.



                                 s/ Clifford J. Proud
                                 CLIFFORD J. PROUD
                                 UNITED STATES MAGISTRATE JUDGE




                             Page 15 of 15
